                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           NO. 5:18-CR-00185-FL



UNITED STATES OF AMERICA



                                                        ORDER
                       v.


JOSEPH WAYNE BLIZZARD
        a/k/a “Doodle Blizzard”



      Upon motion of the Defendant, for good cause shown, it is hereby

ORDERED that Defendant’s proposed sealed filing made on 31 July 2019 be sealed

until further order of the court.




      SO ORDERED.

This the 1st day of August, 2019.


                                         ____________________________________
                                         Honorable Louise W. Flanagan
                                         United States District Judge
